UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 ­­­­­ (Address of principal executive offices) (Zip code) Paul Fearday, President ETF Series Solutions c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 4th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (414) 765-5346 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:September 30, 2015 Item 1. Schedule of Investments. Falah Russell-Ideal Ratings U.S. Large Cap ETF Schedule of Investments September 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 99.0% Consumer Discretionary - 12.9% 9 Advance Auto Parts, Inc. $ 4 AutoZone, Inc. (a) 24 Bed Bath & Beyond, Inc. (a) 37 BorgWarner, Inc. 19 Brunswick Corporation 2 Chipotle Mexican Grill, Inc. (a) 51 Coach, Inc. 32 Delphi Automotive plc 36 Dollar General Corporation 14 DSW, Inc. 15 Expedia, Inc. 20 Foot Locker, Inc. 12 Fossil Group, Inc. (a) 22 Genuine Parts Company 14 GoPro, Inc. (a) 52 Hanesbrands, Inc. 11 Harman International Industries, Inc. 21 Hasbro, Inc. Home Depot, Inc. Johnson Controls, Inc. 30 L Brands, Inc. 14 Lear Corporation 13 Leggett & Platt, Inc. 29 Liberty Ventures (a) 52 LKQ Corporation (a) Lowe's Companies, Inc. 16 lululemon athletica, Inc. (a) 45 Macy's, Inc. McDonald's Corporation 15 Michael Kors Holdings, Ltd. (a) 10 Mohawk Industries, Inc. (a) 41 Newell Rubbermaid, Inc. 85 Nike, Inc. 24 Nordstrom, Inc. 12 O'Reilly Automotive, Inc. (a) 7 Priceline Group, Inc. (a) 91 PulteGroup, Inc. 56 Ross Stores, Inc. 10 Signet Jewelers, Ltd. 97 Staples, Inc. Starbucks Corporation 78 Target Corporation 12 Tesla Motors, Inc. (a) 16 Tiffany & Company 88 TJX Companies, Inc. 18 Tractor Supply Company 20 TripAdvisor, Inc. (a) 16 Tupperware Brands Corporation 9 Ulta Salon, Cosmetics & Fragrance, Inc. (a) 23 Under Armour, Inc. (a) 46 V.F. Corporation 13 Williams-Sonoma, Inc. Consumer Staples - 10.8% 89 Archer-Daniels-Midland Company 31 Campbell Soup Company 20 Church & Dwight Company, Inc. 16 Clorox Company Coca-Cola Company Colgate-Palmolive Company CVS Health Corporation 24 Dr Pepper Snapple Group, Inc. 30 Estée Lauder Companies, Inc. 34 Flowers Foods, Inc. 88 General Mills, Inc. 3 Hershey Company 7 Kellogg Company 12 Keurig Green Mountain, Inc. 42 Kimberly-Clark Corporation 20 McCormick & Company, Inc. 11 Mead Johnson Nutrition Company Mondelez International, Inc. 12 Monster Beverage Corporation (a) Pepsico, Inc. Procter & Gamble Company 32 Sysco Corporation Walgreens Boots Alliance, Inc. 38 Whitewave Foods Company (a) Energy - 9.8% 57 Baker Hughes, Inc. Cabot Oil & Gas Corporation 12 Cameron International Corporation (a) Chevron Corporation 17 Cimarex Energy Company 28 Concho Resources, Inc. (a) ConocoPhillips 17 CVR Energy, Inc. 21 Diamondback Energy, Inc. (a) 21 Dril-Quip, Inc. (a) 67 EOG Resources, Inc. Exxon Mobil Corporation 58 Frank's International NV 47 Gulfport Energy Corporation (a) 79 Halliburton Company 17 Helmerich & Payne, Inc. 32 HollyFrontier Corporation Kosmos Energy, Ltd. (a) 81 Marathon Petroleum Corporation 14 National Oilwell Varco, Inc. 70 Occidental Petroleum Corporation 90 Patterson-UTI Energy, Inc. 78 Phillips 66 12 Pioneer Natural Resources Company RPC, Inc. Schlumberger, Ltd. 67 Valero Energy Corporation Financials - 0.1% 50 CBRE Group, Inc. (a) Health Care - 20.9% Abbott Laboratories AbbVie, Inc. 27 Alexion Pharmaceuticals, Inc. (a) 18 Align Technology, Inc. (a) 22 Alkermes plc (a) 27 AmerisourceBergen Corporation 94 Amgen, Inc. 65 Baxalta, Inc. 29 Biogen Idec, Inc. (a) 20 BioMarin Pharmaceutical, Inc. (a) Boston Scientific Corporation (a) Bristol-Myers Squibb Company 32 Bruker Corporation (a) 40 Cardinal Health, Inc. 96 Celgene Corporation (a) 39 Cerner Corporation (a) 6 Cooper Companies, Inc. 10 CR Bard, Inc. 25 DENTSPLY International, Inc. 13 Edwards Lifesciences Corporation (a) Eli Lilly and Company 96 Express Scripts Holding Company (a) Gilead Sciences, Inc. 11 Henry Schein, Inc. (a) 17 Illumina, Inc. (a) 19 Incyte Corporation (a) 4 Intuitive Surgical, Inc. (a) 8 Jazz Pharmaceuticals plc (a) Johnson & Johnson 28 McKesson Corporation 20 Medivation, Inc. (a) 18 MEDNAX, Inc. (a) Merck & Co, Inc. 5 Mettler-Toledo International, Inc. (a) 37 Mylan NV (a) 15 PerkinElmer, Inc. 18 Perrigo Company plc Pfizer, Inc. 47 Qiagen NV (a) 10 Regeneron Pharmaceuticals, Inc. (a) 24 ResMed, Inc. 40 St. Jude Medical, Inc. 46 Stryker Corporation 52 Thermo Fisher Scientific, Inc. 6 United Therapeutics Corporation (a) 11 Universal Health Services, Inc. 16 Varian Medical Systems, Inc. (a) 30 Vertex Pharmaceuticals Inc. (a) 13 Waters Corporation (a) 63 Zoetis, Inc. Industrials - 9.4% 85 3M Company 6 Acuity Brands, Inc. 21 Alaska Air Group, Inc. 10 Allegion plc 22 B/E Aerospace, Inc. 12 Carlisle Companies Inc. 15 Cintas Corporation 33 Colfax Corporation (a) 11 Copa Holdings CSX Corporation 34 Cummins, Inc. 88 Danaher Corporation 64 Delta Air Lines, Inc. 81 Eaton Corporation plc 45 Emerson Electric Company 17 Equifax, Inc. 38 Expeditors International of Washington, Inc. 35 FedEx Corporation 30 Fortune Brands Home & Security, Inc. 19 IDEX Corporation 12 IHS, Inc. (a) 50 Illinois Tool Works, Inc. 44 Ingersoll-Rand plc 15 JB Hunt Transportation Services, Inc. 39 Joy Global, Inc. 47 Kennametal, Inc. 16 Kirby Corporation (a) 11 MSC Industrial Direct Company, Inc. 13 Nordson Corporation 16 Norfolk Southern Corporation 72 NOW, Inc. (a) 21 Robert Half International, Inc. 25 Rockwell Automation, Inc. 13 Roper Technologies, Inc. 8 Snap-on, Inc. 98 Southwest Airlines Company 12 Spirit Airlines, Inc. (a) 29 Stanley Black & Decker, Inc. 6 Stericycle, Inc. (a) 7 Tyco International, Ltd. Union Pacific Corporation 98 United Parcel Service, Inc. 11 Valmont Industries, Inc. 8 W.W. Grainger, Inc. 12 WABCO Holdings, Inc. (a) 23 Wabtec Corporation 50 Xylem, Inc. Information Technology - 30.8% 41 3D Systems Corporation (a) 84 Accenture plc 66 Adobe Systems, Inc. (a) 27 Akamai Technologies, Inc. (a) 24 Amdocs, Ltd. Apple, Inc. 47 Applied Materials, Inc. Atmel Corporation 56 Automatic Data Processing, Inc. 32 Avago Technologies Ltd. 62 Broadcom Corporation 15 Broadridge Financial Solutions, Inc. 88 Brocade Communications Systems, Inc. 64 CA, Inc. 62 Cadence Design System, Inc. (a) 26 CDK Global, Inc. 28 Citrix Systems, Inc. (a) 80 Cognizant Technology Solutions Corporation (a) Corning, Inc. 6 CoStar Group, Inc. (a) 35 Cree, Inc. (a) 72 Cypress Semiconductor Corporation 18 Dolby Laboratories, Inc. eBay, Inc. (a) EMC Corporation 12 F5 Networks, Inc. (a) Facebook, Inc. (a) 30 Fiserv, Inc. (a) 12 FleetCor Technologies, Inc. (a) 13 Gartner, Inc. (a) 33 Google, Inc. - Class A (a) 35 Google, Inc. - Class C (a) Intel Corporation International Business Machines Corporation 34 Intuit, Inc. 71 Juniper Networks, Inc. 25 Lam Research Corporation 54 Linear Technology Corporation 14 LinkedIn Corporation (a) 61 Maxim Integrated Products, Inc. 47 Microchip Technology, Inc. 83 Micron Technology, Inc. (a) Microsoft Corporation 24 National Instruments Corporation 81 ON Semiconductor Corporation (a) Oracle Corporation 9 Palo Alto Networks, Inc. (a) 50 Paychex, Inc. Paypal Holdings, Inc. (a) 20 PTC, Inc. (a) 19 Qorvo, Inc. (a) QUALCOMM, Inc. 26 Red Hat, Inc. (a) 84 salesforce.com, Inc. (a) 21 ServiceNow, Inc. (a) 20 Splunk, Inc. (a) Symantec Corporation 27 Synopsys, Inc. (a) 61 Teradyne, Inc. Texas Instruments, Inc. 32 Total System Services, Inc. 51 Twitter, Inc. (a) 29 VeriFone Systems, Inc. (a) 18 VeriSign, Inc. (a) 70 Viavi Solutions, Inc. (a) 8 Western Digital Corporation 18 Workday, Inc. (a) Yahoo!, Inc. (a) Materials - 4.3% 32 Air Products & Chemicals, Inc. 15 AptarGroup, Inc. 17 Avery Dennison Corporation 18 Bemis Company, Inc. 27 Celanese Corporation 34 CF Industries Holdings, Inc. 10 Compass Minerals International, Inc. E.I. du Pont de Nemours and Company 14 Eagle Materials, Inc. 32 Ecolab, Inc. 12 International Flavors & Fragrances, Inc. 34 LyondellBasell Industries NV 14 Martin Marietta Materials, Inc. 62 Monsanto Company 65 Mosaic Company 32 PPG Industries, Inc. 19 Praxair, Inc. 19 RPM International, Inc. 10 Sherwin-Williams Company 15 Sigma-Aldrich Corporation 27 Sonoco Products Company 45 Southern Copper Corporation 46 Tahoe Resources, Inc. 22 Vulcan Materials Company 13 W.R. Grace & Company (a) 12 Westlake Chemical Corporation 23 WestRock Company TOTAL COMMON STOCKS (Cost $1,203,801) REAL ESTATE INVESTMENT TRUSTS - 0.8% 7 Avalonbay Communities, Inc. 9 Federal Realty Investment Trust 19 Public Storage Weyerhaeuser Company TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $9,151) TOTAL INVESTMENTS (Cost $1,212,952) - 99.8% Other Assets in Excess of Liabilities - 0.2% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp FundServices, LLC. The cost basis of investments for federal income tax purposes at September 30, 2015 was as follows+: Falah Russell-Ideal Ratings U.S. Large Cap ETF $ Cost of investments Gross unrealized appreciation ) Gross unrealized depreciation $ ) Net unrealized appreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Summary of Fair Value Disclosure at September 30, 2015 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.Generally accepted accounting principals in the United States of America ("U.S. GAAP") establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of September 30, 2015: Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ - - $ Real Estate Investment Trusts - - Total Investments in Securities $ $
